This cause came on to be heard upon the transcript of the record of the Court of Appeals of Montgomery county, the petition in error and the motion by defendant in error to affirm the judgment of the Court of Appeals, and was argued by counsel. On consideration whereof it is ordered and adjudged by this court that *Page 221 
the motion to affirm be, and the same hereby is, sustained, the record before the court in the case at bar disclosing that the petition in error in the Court of Appeals assigned as a ground of error that the judgment of the Common Pleas Court was not sustained by sufficient evidence, and the journal entry in the Court of Appeals does not specify upon what ground that court entered its judgment of reversal. Rule XIX of the Rules of Practice of this court; Mestetzko v. Elf Motor Co., 119 Ohio St. 575,  165 N.E. 93; and Wetzell v. Richcreek, 53 Ohio St. 62,  40 N.E. 1004.
Judgment affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.